oD oOo M7 nN DW OH FF WwW Hw =

NP OUND Bo Bo NO Bo Bo Bo ho — = = — = — a ~> 4 —
o ~a OO ao BB Oo NY = oO 6 DON DO oF FF WD DY =

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. 3:17-cr-00008-HDM-WGC-2
Plaintiff ORDER VACATING JUDGMENT
Vv.

MICHAEL MILLER
(#54 159-048)

Defendant

 

 

 

 

 

 

 

 

Pursuant to the memorandum disposition of the Ninth Circuit Court of Appeals
dated December 19, 2019, finding insufficient evidence to support the jury’s verdict, and
requiring that the jury verdict be vacated, this court’s order of dismissal entered February
10, 2020, is hereby amended as follows: the judgment entered June 25, 2018 is vacated
nunc pro tune to February 10, 2020.

IT 1S SO ORDERED.
DATED this 14% day of February, 2020.

€

Howard D. McKibben,
Senior United States District Judge

 

 

 
